DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1, and possibly also Figures 3 and 4 should be designated by a legend such as --Prior Art-- because it appears that only that which is old is illustrated. Based on Applicant's disclosure, the embodiments of Figs. 1, 3, 4 appear to not be directed to inventive embodiments and are presented in contrast to the present invention.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 9, 12 objected to because of the following informalities:  
Re claims 1 and (similarly claim 12), it is recommended the last line be rephrased to more accurately describe how in-band communication/load modulation is being performed and avoid potentially confusing description of the operation, such as "transmits a communication inducing a current variation in the wireless power transfer unit by the changed reception antenna current" (similar to the language used in claim 11) or other similar recitation. Claim 12 is recommended to be rephrased similarly, and additionally the second to last paragraph of claim 12 also is phrased in a somewhat confusing manner as to whether changing a reception antenna current is due to changing the resonance frequency or due to communication with a wireless power transfer unit and is recommended to be rephrased as well. 
Re claim 9, it is recommended to consider renaming the low voltage switching element's "an output terminal" receiving a control signal to a less confusing name such as "a control terminal" or "an input terminal" assuming reference is being made to the control terminal/gate of a transistor.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Re claims 1 and 12 (and claims dependent thereon), the scope of the claims are indefinite due to unclear scope of the "self-regulation rectifier" and function to "self-regulates a rectifier output voltage without a separate power converter" (and similar phrasing in claim 12). Although a "rectifier" is an established term of art for an AC-DC converter, the term "self-regulation rectifier" or similar appears to not refer to a standard circuit or device structure. As drafted, the functional language to "self-regulates a rectifier output voltage without a separate power converter" only states a result without sufficient structure or manner of operation of circuit structure sufficient to clearly determine how the rectifier is structured or operated to achieve the result of self-regulation. For example, a regular rectifier could broadly "self-regulate" since it naturally has some voltage/current limitations. Additionally, the scope of the negative limitation "without a separate power converter" is presently unclear because it is not apparent what the scope of "a separate power converter" is without any explicit recitation limiting what would/would not be considered a "power converter", and it is not clear if the recitation intended to only limit what is part of the "self-regulation rectifier" (i.e. additional power converters can be connected later just not for producing the rectifier output voltage), intended to only vaguely describe how the rectifier is self-regulating, or if the recitation intended to completely forbid any power converters in the entire system (i.e. the claims forbid any power converters from being connected to the self-regulation rectifier). It is strongly recommended that to resolve this issue if the claim intends to limit the structure and operation of the self-regulation rectifier, that at least the basic circuit arrangement and operation be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Radke (US2017/0104368).
Re Claim 1, as best understood, Radke teaches a wireless power system (see Fig. 12) comprising: 
a reception resonator (receiver coil <506> and series capacitor, i.e. resonant circuit, see [0054], [0073], Fig. 12) which magnetically resonates with a wireless power transfer unit (wireless power transmitter <321>) through a reception antenna (receiver coil <506>); 
a self-regulation rectifier (rectifier <1200>, overvoltage protection components <609,612>) which rectifies a power signal in a form of an alternating current (AC) received from the reception resonator into a power signal in a form of a direct current (DC) through a rectifier and self-regulates a rectifier output voltage without a separate power converter (see [0055], [0058], [0073], [0078], Figs. 6, 12 regarding basic rectifier <1200> operation to convert AC to DC and operation of rectifier and switches <609,612> to regulate rectifier output voltage; see also rejection under 35 USC 112(b) above regarding interpretation); and 
a frequency adjuster (capacitors <1501-1502> and switches <1504-1504> of load modulation communication system, see [0076-0077], Fig. 12 regarding changing capacitance of receiver coil, i.e. inherently the overall resonance frequency, to represent digital information and communicate to the transmitter via load modulation/in-band communication) which changes a resonance frequency of the reception resonator for in-band communication with the wireless power transfer unit, 

Re Claim 2, as best understood, Radke teaches the wireless power system of claim 1, wherein the frequency adjuster changes the resonance frequency of the reception resonator according to the rectifier output voltage and a rectifier output current controlled by the self-regulation rectifier (see Radke: [0076-0077], [0080], [0086], Fig. 12 regarding receiver load modulation communicating based on rectifier output voltage, which is also inherently dependent on rectifier output current and the load resistance per Ohm's law).
Re Claim 3, as best understood, Radke teaches the wireless power system of claim 1, wherein the frequency adjuster changes the resonance frequency of the reception resonator according to a communication command for exchanging information with the wireless power 
Re Claim 4, as best understood, Radke teaches the wireless power system of claim 1, wherein the communication signal includes information for adjusting output power of the wireless power transfer unit and other information for in-band communication with the wireless power transfer unit (see Radke: [0042], [0046], [0080], [0086] regarding load modulation communication to adjust transmitted power due to overvoltage and also communicating device capabilities or other information).
Re Claim 5, as best understood, Radke teaches the wireless power system of claim 1, wherein the frequency adjuster includes a capacitor (capacitor <1501>) which is connected to the reception antenna of the reception resonator and changes the resonance frequency of the reception resonator and a communication switching element (switch <1504>) which is connected in series to the capacitor, receives a control signal, performs switching operation, and controls a change in the reception antenna current (see Radke: [0076-0077], Fig. 12 regarding switched capacitor arrangement for load modulation communication).
Re Claim 6
Re Claim 7, as best understood, Radke teaches the wireless power system of claim 5, wherein a resonance frequency of the reception antenna and a capacitor of the reception resonator (capacitor in series to receiver coil <506>, see Radke: Fig. 12) when the communication switching element is turned on is different from a resonance frequency of the reception antenna and a resonance capacitor network (combined network of the series capacitor and capacitors <1501-1502>) of the reception resonator when the communication switching element is turned off (see Radke: [0076-0077], Fig. 12 regarding changing capacitance and inherently the overall resonance frequency of the receiver antenna which is based off overall L-C values).
Re Claim 8, as best understood, Radke teaches the wireless power system of claim 5, further comprising a communication controller (digital controller <1503>) which generates a control signal for switching the communication switching element according to at least one of the rectifier output voltage, a rectifier output current, and information to be exchanged with the wireless power transfer unit and transmits the generated control signal to the communication switching element (see Radke: [0042], [0046], [0076-0077], [0080], [0086], Fig. 12 regarding controller operating switch to communicate rectifier output voltage and other information).
Re Claim 9, as best understood, Radke teaches the wireless power system of claim 1, wherein the self-regulation rectifier includes a rectifier (rectifier <1200>) which converts AC power received from the reception resonator into DC power and supplies the rectifier output voltage to a load (see Figs. 4 and 12 regarding various receiver device loads) and a low voltage switching element (overvoltage protection switch <609>) which includes output terminals 
Re Claim 10, as best understood, Radke teaches the wireless power system of claim 9, wherein, when the rectifier output voltage is increased, the low voltage switching element receives a control signal for turning the low voltage switching element on, blocks the rectifier from supplying power to the load, and decreases the rectifier output voltage, and when the rectifier output voltage is decreased, the low voltage switching element receives a control signal for turning the low voltage switching element off, allows the rectifier to supply power to the load, and increases the rectifier output voltage (see Radke: [0052], [0058], Figs. 6, 12 regarding closing OVP switches when rectifier voltage exceeds threshold and opening switches when below threshold).
Re Claim 12, as best understood, Radke teaches a communication method of a wireless power system (see Fig. 12), comprising: receiving, by a wireless power receiving unit (wireless power receiver <315>), a power signal in a form of an alternating current (AC) through a reception antenna (receiver coil <506>) of a reception resonator (receiver coil <506> and series capacitor, i.e. resonant circuit, see [0054], [0073], Fig. 12) and rectifying the power signal in the form of the AC into a power signal in a form of a direct current (DC) through a rectifier (rectifier <1200>, overvoltage protection components <609,612>), wherein a rectifier output voltage is self- regulated without a separate power converter (see [0055], [0058], [0073], [0078], Figs. 6, 12 regarding basic rectifier <1200> operation to convert AC to DC and operation of rectifier and 
Re Claim 13
Re Claim 14, as best understood, Radke teaches the method of claim 13, wherein the control signal for the in-band communication is generated according to at least one of the rectifier output voltage, a rectifier output current, and information to be exchanged with the wireless power transfer unit (see Radke: [0042], [0046], [0076-0077], [0080], [0086], Fig. 12 regarding controller operating switch to communicate rectifier output voltage and other information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radke in view of Muratov (US2013/0147279).
Re Claim 11, as best understood, Radke teaches the wireless power system of claim 1, further comprising a transmission antenna (transmitter coil <503>) which is magnetically coupled with the reception antenna and in which a current variation of the reception antenna is induced thereto (see Radke: [0046], [0076-0077], Fig. 12 regarding load modulation detected by transmitter as digital communication, inherently due to induced current changes per load modulation; see also following discussion of Muratov) and a power controller which controls output power of the power transmitter according to the digital communication signal (see Radke: [0086], Fig. 12 regarding transmitter adjusting transmitted power based on the 
Re Claim 15, as best understood, Radke teaches the method of claim 12. Radke in view of Muratov teaches wherein an in-band communication method in the wireless power system further includes inducing, by the wireless power transfer unit, a current variation from the reception antenna through a transmission antenna magnetically coupled with the reception antenna, detecting, by the wireless power transfer unit, a variation of a power supply current supplied from a power supply to a power amplifier according to induction of the current variation and detecting a digital communication signal from the detected variation of the power supply current, and controlling, by the wireless power transfer unit, output power of the power amplifier according to the detected digital communication signal (see Radke: [0046], [0076-0077], [0086], Fig. 12; Muratov: [0027], [0034], [0036], Figs. 4, 6; see discussion of claim 11 above regarding details of combination and obviousness of essentially the same limitations).

Conclusion
In summary, it is recommended that Applicant amend the claims to explicitly recite the specific circuit components and particular connection arrangement of the self-regulation rectifier/SRR (Fig. 6, particular connection of shunt switch with diodes) together with the particular components and particular connection with the frequency adjuster for in-band communication/modulation (Fig. 16, elements <1627,1622> as connected with the SRR). As discussed above, circuit details of the SRR would be required to resolve 112(b) issues and allow for possible distinguishing from the many similar prior art rectifiers with voltage regulators. Circuits for regulating rectifier voltage by shunting and for load modulation by switched capacitors appear to be well-known in the art on their own, and prior art such as Radke and 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchimoto (US2018/0131234) similarly discloses a wireless power receiver with switched capacitor modulation for communication and rectifier voltage regulation/protection circuits. See attached PTO-892 for additional relevant references having similar circuits and/or functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836